United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                   No. 98-1474
                                  _____________

Kenneth J. McKee,                    *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of South Dakota.
Kenneth S. Apfel, Commissioner of    *
Social Security,                     *       [UNPUBLISHED]
                                     *
                                     *
             Appellee.               *
                               _____________

                                Submitted: November 19, 1998
                                    Filed: November 27, 1998
                                 _____________

Before BOWMAN, Chief Judge, LOKEN, Circuit Judge, and HAND,1 District Judge.
                             _____________

PER CURIAM.

      Kenneth J. McKee appeals the judgment of the District Court,2 which affirmed
the Commissioner's denial of McKee's claim for social security disability benefits.



      1
       The Honorable William Brevard Hand, United States District Judge for the
Southern District of Alabama, sitting by designation.
      2
       The Honorable Richard H. Battey, Chief Judge, United States District Court for
the District of South Dakota.
Having considered the appeal, we conclude that no error of law appears, and that the
Commissioner's decision is supported by substantial evidence in the record as a whole.

      Accordingly, the judgment of the District Court is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-